Name: Commission Regulation (EC) No 1391/98 of 30 June 1998 amending Regulation (EEC) No 1725/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the pigmeat sector
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  animal product;  agricultural activity;  cooperation policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 187/30 1. 7. 98 COMMISSION REGULATION (EC) No 1391/98 of 30 June 1998 amending Regulation (EEC) No 1725/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the pigmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (1), as last amended by Commission Regulation (EC) No 562/98 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1725/92 (3), as last amended by Regulation (EC) No 702/98 (4), on the one hand, fixes a forecast supply balance for Madeira for the products of pigmeat which benefit from an exemption from the duty on direct imports on products from third countries or from an aid for deliveries originating in the rest of the Community, and on the other hand, the quantities of pure-bred breeding animals originating in the Community which qualify for aid for the develop- ment of the production potential of the Azores and Madeira; Whereas, in order to determine the forecast supply balance for Madeira and the aids for the products coming from the Community for the 1998/1999 marketing year, and in order to continue satisfying demand for pigmeat requirements, it is necessary to amend Regulation (EEC) No 1725/92; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Annexes I, II and III to Regulation (EEC) No 1725/92 are hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 27. 6. 1992, p. 1. (2) OJ L 76, 13. 3. 1998, p. 6. (3) OJ L 179, 1. 7. 1992, p. 95. (4) OJ L 96, 28. 3. 1998, p. 37. ¬ ¬EN Official Journal of the European Communities L 187/311. 7. 98 ANNEX ANNEX I Forecast supply balance for Madeira regarding products from the pigmeat sector for the period 1 July 1998 to 30 June 1999 CN code Description of goods Quantity(tonnes) ex 0203 Meat of domestic swine, fresh, chilled, or frozen 2 000 ANNEX II Amounts of aid granted for products referred to in Annex I and coming from the Community market (ECU/100 kg net) Product code Amount of aid 0203 11 10 9000 12,6 0203 12 11 9100 18,9 0203 12 19 9100 12,6 0203 19 11 9100 12,6 0203 19 13 9100 18,9 0203 19 15 9100 12,6 0203 19 55 9110 21,5 0203 19 55 9310 21,5 0203 21 10 9000 12,6 0203 22 11 9100 18,9 0203 22 19 9100 12,6 0203 29 11 9100 12,6 0203 29 13 9100 18,9 0203 29 15 9100 12,6 0203 29 55 9110 21,5 NB: The product codes as well as the footnotes are defined in Commis- sion Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1). ¬ ¬EN Official Journal of the European CommunitiesL 187/32 1. 7. 98 ANNEX III PART 1 Supply in the Azores of pure-bred breeding pigs originating in the Community for the period 1 July 1998 to 30 June 1999 CN code Description of the goods Number of animals to supply Aid (ECU/head) 0103 10 00 Pure-bred breeding pigs (1):  male animals 100 483  female animals 400 423 (1) Inclusion in this sub-position is subject to the conditions provided for by the Community provisions which regulate the matter. PART 2 Supply in Madeira of pure-bred breeding pigs originating in the Community for the period 1 July 1998 to 30 June 1999 CN code Description of the goods Number of animals to supply Aid (ECU/head) 0103 10 00 Pure-bred breeding pigs (1):  male animals 120 483  female animals 1 600 423 (1) Inclusion in this sub-position is subject to the conditions provided for by the Community provisions which regulate the matter.